 



Exhibit 10.1
Execution Copy
CONSENT AND FOURTH AMENDMENT TO CREDIT AGREEMENT
     THIS CONSENT AND FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is
entered into as of March 15, 2007 by and among COMSYS SERVICES LLC, a Delaware
limited liability company (“COMSYS Services”), COMSYS INFORMATION TECHNOLOGY
SERVICES, INC., a Delaware corporation (“COMSYS IT”), PURE SOLUTIONS, INC., a
California corporation (“Pure Solutions”; COMSYS Services, COMSYS IT and Pure
Solutions are referred to herein each individually as a “Borrower” and
collectively as the “Borrowers”), COMSYS IT PARTNERS, INC., a Delaware
corporation (“Holdings”), PFI LLC, a Delaware limited liability company (“PFI”),
COMSYS IT CANADA, INC., a North Carolina corporation (“COMSYS Canada”), COMSYS
Services, acting in its capacity as borrowing agent and funds administrator for
the Borrowers (in such capacity, the “Funds Administrator”), the financial
institutions from time to time parties thereto (the “Lenders”), MERRILL LYNCH
CAPITAL, a division of Merrill Lynch Business Financial Services Inc.,
individually as a Lender, as administrative agent (the “Agent”), Sole Bookrunner
and Sole Lead Arranger, ING CAPITAL LLC, as co-documentation agent and as a
Lender, ALLIED IRISH BANKS PLC, as co-documentation agent and as a Lender, BMO
CAPITAL MARKETS FINANCING, INC. (individually, “BMO”), as co-documentation agent
(together with ING Capital LLC and Allied Irish Banks PLC, the “Co-Documentation
Agents”) and as a Lender, and GMAC COMMERCIAL FINANCE LLC, as syndication agent
(the “Syndication Agent”) and as a Lender.
W I T N E S S E T H:
     WHEREAS, the Borrowers, Holdings, PFI, COMSYS Canada, the Agent, the
Co-Documentation Agents, the Syndication Agent and each Lender are parties to
that certain Credit Agreement dated as of December 14, 2005 (as the same has
been and may hereinafter be further amended, restated, supplemented or otherwise
modified and in effect from time to time, the “Credit Agreement”);
     WHEREAS, on the Closing Date, Holdings owns 4,251,368 shares of the common
stock of Econometrix, Inc., a California corporation (“Econometrix Inc.”);
     WHERAS, the Borrowers have requested that the Agent and the Lenders
(a) consent to (i) (x) the formation by Holdings of COMSYS Mergeco LLC, a
Delaware limited liability company and a wholly-owned Subsidiary of Holdings
(“MergerCo”) and (y) the merger of Econometrix Inc. with and into MergerCo, with
MergerCo as the surviving entity and a wholly-owned Subsidiary of Holdings
(collectively with the formation of MergerCo, the “Acquisition”) and (ii) the
change of the legal name of MergerCo from “COMSYS Mergeco LLC” to “Econometrix,
LLC” following the consummation of the Acquisition, which shall be filed with
the Secretary of State of Delaware after the Fourth Amendment Effective Date
(the “Econometrix Name Change”; MergerCo, following the consummation of the
Acquisition shall be referred to herein as “Econometrix”) and (b) amend the
Credit Agreement as hereinafter set forth; and
     WHEREAS, the Agent and the Lenders agree to accommodate such requests of
the Credit Parties, on the terms and subject to the conditions herein set forth.

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:
     1. Defined Terms. Capitalized terms used but not defined herein shall have
the meanings ascribed to them in the Credit Agreement, as amended by this
Amendment.
     2. Amendments. Effective as of the date of the Acquisition, upon
satisfaction of the conditions precedent set forth in Section 5 hereof, the
Credit Agreement is amended as set forth in this Section 2:
     (a) Section 1.1. Section 1.1 of the Credit Agreement is hereby amended by
adding thereto the following defined terms and their respective definitions in
the correct alphabetical order:
“Econometrix” means prior to the consummation of the Econometrix Name Change,
COMSYS Mergeco LLC, a Delaware limited liability company and following the
consummation of the Econometrix Name Change, Econometrix, LLC, a Delaware
limited liability company.
“Econometrix Name Change” means the change of the legal name of COMSYS Mergeco
LLC to Econometrix, LLC, which shall be filed with the Secretary of State of the
State of Delaware after the Fourth Amendment Effective Date.
“Fourth Amendment” means that certain Consent and Fourth Amendment to Credit
Agreement dated as of the Fourth Amendment Effective Date by and among the
Borrowers and certain other Credit Parties, the Agent, the Co-Documentation
Agents, the Syndication Agent and the Lenders.
“Fourth Amendment Effective Date” means March 15, 2007.
“Restricted Econometrix Account” means account number 058-8468702 maintained by
Econometrix at Wells Fargo Bank.
     (b) Section 1.1. Section 1.1 of the Credit Agreement is hereby further
amended by substituting the following definition of the term “Credit Party” set
forth below in lieu of the current version of such definition contained in
Section 1.1 of the Credit Agreement:
“Credit Party” means Holdings, PFI, each Borrower, COMSYS Canada, Econometrix
and each of their respective Subsidiaries.
     (c) Section 3.4. Section 3.4 of the Credit Agreement is hereby deleted in
its entirety and the following is substituted in lieu thereof:
“Section 3.4 Capitalization.
     The authorized equity securities of each of the Credit Parties as of the
Closing Date is as set forth on the Information Certificate. All issued and
outstanding equity securities of each of the Credit Parties are duly authorized
and

2



--------------------------------------------------------------------------------



 



validly issued, fully paid, nonassessable, and, solely with respect to the
equity securities of PFI, each Borrower, COMSYS Canada, Econometrix and each of
their respective Subsidiaries, free and clear of all Liens other than those in
favor of Agent for the benefit of Agent and Lenders and other Liens permitted
pursuant to Section 5.2(d), and all such equity securities of each Credit Party
were issued in compliance with all applicable state, federal and foreign laws
concerning the issuance of securities. The identity of the holders of the equity
securities of each of the Credit Parties and the percentage of their
fully-diluted ownership of the equity securities of each of the Credit Parties
as of the Closing Date is set forth on the Information Certificate. Holdings
owns all of the issued and outstanding equity securities of COMSYS IT,
Econometrix and PFI. COMSYS IT owns all of the issued and outstanding equity
securities of COMSYS Services, Pure Solutions and COMSYS Limited. COMSYS
Services owns all of the issued and outstanding equity securities of COMSYS
Canada. No shares of the capital stock or other equity securities of any Credit
Party, other than those described above, are issued and outstanding. Except as
set forth on the Information Certificate, as of the Closing Date there are no
preemptive or other outstanding rights, options, warrants, conversion rights or
similar agreements or understandings for the purchase or acquisition from any
Credit Party of any equity securities of any such entity.”
     (d) Section 5.8(j). Section 5.8(j) of the Credit Agreement is hereby
deleted in its entirety and the following is substituted in lieu thereof:
“Investments of Holdings (to the extent owned by Holdings on the Closing Date
or, with respect to clause (i) hereof, on the Fourth Amendment Effective Date)
in the capital stock or other equity securities of (i) Econometrix,
(ii) AutoHire Development, Inc. and (iii) PFI, provided, in each case, all of
the outstanding capital stock or other equity interests of any such Person owned
by Holdings has been pledged to Agent;”
     (e) Section 6.1(d). Section 6.1(d) of the Credit Agreement is hereby
deleted in its entirety and the following is substituted in lieu thereof:
“(d) Each Credit Party (other than Foreign Subsidiaries) shall establish and
maintain, at its sole expense, and shall cause each Subsidiary to establish and
maintain, at its sole expense, blocked accounts or lockboxes and related blocked
accounts (in either case, “Blocked Accounts”), as Agent may reasonably specify,
with such banks as are reasonably acceptable to Agent into which such Credit
Party and its Subsidiaries shall promptly deposit and direct their respective
Account Debtors to directly remit all payments on Accounts and all payments
constituting proceeds of Collateral in the identical form in which such payments
are made, whether by cash, check or other manner. Each Credit Party shall
deliver, or cause to be delivered, to Agent a Deposit Account Control Agreement
duly authorized, executed and delivered by each bank where a Blocked Account for
the benefit of such Credit Party or any of its Subsidiaries is maintained, and
by each bank where any other Deposit Account is from time to time maintained.
Each Credit Party shall further execute and deliver, and shall cause each of its

3



--------------------------------------------------------------------------------



 



Subsidiaries to execute and deliver, such agreements and documents as Agent may
reasonably require in connection with such Blocked Accounts, Deposit Accounts
and such Deposit Account Control Agreements. Without limiting the provisions of
Section 5.15, no Credit Party shall establish, and no Credit Party (other than a
Foreign Subsidiary) shall cause or permit any of its Subsidiaries to establish,
any Deposit Accounts not existing as of the Closing Date, unless such Credit
Party or its Subsidiaries (as applicable) have complied in full with the
provisions of this Section 6.1 with respect to such Deposit Accounts. Each
Credit Party agrees that all payments made to such Blocked Accounts or other
funds received and collected by Agent or any Lender, whether in respect of the
Accounts, as proceeds of Collateral or otherwise shall be treated as payments to
Agent and Lenders in respect of the Obligations and therefore shall constitute
the property of Agent and Lenders to the extent of the then outstanding
Obligations. The foregoing and anything contained in any Financing Document to
the contrary notwithstanding, (i) the Credit Parties shall not be required to
deliver any such Deposit Account Control Agreements in respect of (A) any
“Payroll Account” or “Payroll Tax Account” (in each case, as defined on the Bank
Account Schedule to the Information Certificate) each maintained at Wachovia
Bank, National Association; provided, that, the Credit Parties shall not, and
shall not cause or permit any of their respective Subsidiaries to, deposit or
maintain funds in such account other than funds deposited therein in the
ordinary course of business for purposes of funding current payroll liabilities,
(B) the “Benefit Accounts” (as defined on the Bank Account Schedule to the
Information Certificate) and the “Pre Tax Parking Account” (as defined on the
Bank Account Schedule to the Information Certificate) maintained at Wachovia
Bank, National Association; provided, that, in each case, the Credit Parties
shall not, and shall not cause or permit any of their respective Subsidiaries
to, deposit or maintain funds in such accounts other than funds deposited
therein at the direction of such Credit Party’s employees to be held therein for
the benefit of the employees of such Credit Party and the Credit Parties will at
no time deposit any of their own assets into such accounts, (C) any other
Restricted Account; provided, that the Credit Parties shall not, and shall not
cause or permit any of their respective Subsidiaries to, deposit or maintain
funds in such Restricted Accounts other than funds deposited therein in the
ordinary course of business for funding current liabilities, and (D) the
Restricted Econometrix Account; provided, that, the aggregate amount of cash and
other amounts in the Restricted Econometrix Account shall at no time exceed
$250,000 and (ii) the Credit Parties shall, within the time periods set forth in
Section 4 of the Third Amendment, be required to deliver Deposit Account Control
Agreements that require only springing dominion control over each Restricted
Canadian Account and such agreements shall not require the depository banks
where such Restricted Canadian Accounts are maintained to wire, or otherwise
transfer all funds received or deposited into any Restricted Canadian Account to
the Payment Account of the Agent; provided, that the Credit Parties shall not,
and shall not cause or permit any of their respective Subsidiaries to, deposit
or maintain funds (other than Vendor Management Funds) in excess of $2,000,000
in the aggregate in all Restricted Canadian Accounts at any time, and in the
event the aggregate amount of funds (other than Vendor Management Funds)
maintained in such Restricted Canadian Accounts is in excess of the

4



--------------------------------------------------------------------------------



 



foregoing limitation, the Credit Parties shall, within five (5) Business Days,
transfer such excess to Account Number 001/2000022986605 maintained at Wachovia
Bank, National Association. At no time shall any Credit Party or any of its
Subsidiaries deposit, or permit or direct any Account Debtor or any other Person
(other than Agent) to deposit, funds directly into any account maintained by any
Credit Party other than the “Depository Accounts,” and/or the “Lockboxes”
maintained at Wachovia Bank, National Association (in each case, as defined in
the Information Certificate).”
     (f) Section 9.1. Section 9.1(j) of the Credit Agreement is hereby deleted
in its entirety and the following is substituted in lieu thereof:
“(j) (1) any person or group of persons (within the meaning of the Securities
Exchange Act of 1934) (other than Wachovia Investors, Inc. and its Affiliates)
shall have acquired beneficial ownership (within the meaning of Rule 13d-3 under
the Securities Exchange Act of 1934) of fifty percent (50%) or more of the
issued and outstanding shares of capital stock of Holdings having the right to
vote for the election of the directors of Holdings under ordinary circumstances,
(2) Holdings shall cease to directly own and control one hundred percent (100%)
of each class of the outstanding equity interests of COMSYS IT, Econometrix and
PFI, (3) COMSYS IT shall cease to directly own and control one hundred percent
(100%) of the equity interests of COMSYS Services, Pure Solutions and COMSYS
Limited, (4) COMSYS Services shall cease to directly own and control one hundred
percent (100%) of the equity interests of COMSYS Canada, (5) each Borrower shall
cease to, directly or indirectly, own and control one hundred percent (100%) of
each class of the outstanding equity interests of each Subsidiary of such
Borrower (except, with respect to clauses (2), (3), (4) and (5), to the extent
permitted in Section 5.7(a)), (6) any “Change in Ownership,” “Fundamental
Change,” or terms of similar import occurs under the Holdings Certificate of
Designations, or (7) a period of ninety (90) consecutive days shall have elapsed
during which Larry L. Enterline shall cease to be the chairman of the board,
chief executive officer or president of each Credit Party for any reason unless
prior to the expiration of such time, a replacement reasonably satisfactory to
Agent shall have been appointed and employed, or”
     3. Consents.
     (i) Effective as of the date hereof, upon satisfaction of the conditions
precedent set forth in Section 4 hereof, and in reliance upon the
representations and warranties of the Credit Parties set forth in the Credit
Agreement and in this Amendment, and notwithstanding anything to the contrary
contained in the Credit Agreement or any other Financing Document, the Agent and
the Lenders signatory hereto consent to the Acquisition and the Econometrix Name
Change and agree and acknowledge that the Acquisition shall constitute an
Investment permitted under Section 5.8 of the Credit Agreement (without reliance
upon Section 5.8(l) of the Credit Agreement); provided, that the foregoing
consents are conditioned on the Borrowers’ delivery to Agent of (A) evidence
that Econometrix has closed account number 858-6284286 maintained at Wells Fargo
Bank within ten (10) Business Days following the Fourth Amendment Effective Date
and (B) the following documents no later than thirty (30) days following the
Fourth Amendment Effective Date: (i) a guaranty by Econometrix (the “Econometrix
Guaranty”) whereby Econometrix shall guaranty all Obligations of the Borrowers
under the Credit

5



--------------------------------------------------------------------------------



 



Agreement, (ii) a Joinder to Credit Agreement and Information Certificate
whereby Econometrix shall become a “Credit Party” under the Credit Agreement,
(iii) a pledge amendment whereby Holdings shall pledge one hundred percent of
the capital stock of Econometrix to the Agent, for the benefit of the Lenders,
together with all stock certificates of Econometrix, assignments separate from
certificate, proxies and other documents as the Agent reasonably shall request,
pursuant to which the Agent shall have received, for the benefit of the Lenders,
a first priority security interest in all of the issued and outstanding capital
stock of Econometrix, (iv) a security agreement executed by Econometrix securing
all of its obligations under the Econometrix Guaranty, (v) a certificate of the
Secretary of Econometrix certifying: (A) the names and true signatures of the
officers of Econometrix authorized to execute, deliver and perform all
obligations under the Financing Documents to which it is a party; (B) copies of
the resolutions of the board of directors or other governing body of Econometrix
approving and authorizing the execution, delivery and performance, as
applicable, of all other documents, instruments or agreements to be executed or
delivered in connection herewith; and (C) the Organizational Documents of
Econometrix which, if applicable, shall be certified by the Secretary of State
of Delaware as of a recent date, (vi) evidence that (a) Econometrix has in
place, with financially sound and reputable insurers, public liability and
property damage insurance with respect to its business and properties against
loss or damage of the kinds customarily carried or maintained by Persons of
established reputation engaged in similar businesses and in commercially
reasonable amounts and (b) pursuant to endorsements and/or assignments in form
and substance satisfactory to the Agent, (x) the Agent has been named as
lender’s loss payee, for its benefit and the benefit of the Lenders, in the case
of casualty insurance, and (y) the Agent and each of the Lenders have been named
as additional insureds in the case of all liability insurance and (vii) all
other agreements, instruments and documents as the Agent may reasonably request,
including, without limitation, certified copies of all documents executed in
connection with the Acquisition and a legal opinion by Econometrix’s counsel,
and the Borrowers shall take such additional actions as the Agent may reasonably
require in order (A) to carry out more effectively the purposes of the Credit
Agreement and the other Financing Documents, (B) to subject to the Liens created
by any of the Security Documents any of the properties, rights or interests
covered by any of the Security Documents, (C) to perfect and maintain the
validity, effectiveness and priority of any of the Security Documents and the
Liens intended to be created thereby, and (D) to better assure, convey, grant,
assign, transfer, preserve, protect and confirm to the Agent and Lenders the
rights granted or intended to be granted to the Agent and the Lenders under any
Financing Document or under any other document executed in connection therewith.
     (ii) Effective as of the date hereof and notwithstanding anything to the
contrary contained in the Credit Agreement, including without limitation,
subsection 4.1(v) thereof, upon satisfaction of the conditions precedent set
forth in Section 4 hereof, Agent and the Lenders signatory hereto hereby waive
any Event of Default that has occurred prior to the date hereof as a result of
Borrowers having failed to deliver to Agent, not less than five (5) days prior
to the making of the payment in respect of the PS Year One Earnout, copies of
certificates evidencing calculation of all amounts owing in respect of such PS
Earnout in accordance with subsection 4.1(v) of the Credit Agreement.
     (iii) Effective as of the date hereof and notwithstanding anything to the
contrary contained in the Credit Agreement, including without limitation,
subsection 6.1(d) thereof, upon satisfaction of the conditions precedent set
forth in Section 4 hereof, Agent and the Lenders signatory hereto hereby agree
to grant an extension of the delivery date for the Deposit Account

6



--------------------------------------------------------------------------------



 



Control Agreements relating to the Restricted Canadian Accounts from thirty
(30) days following the Third Amendment Effective Date to thirty (30) days
following the Fourth Amendment Effective Date and waive any Event of Default
that has occurred prior to the date hereof as a result of Borrowers having
failed to deliver to Agent such Deposit Account Control Agreements on or prior
to the thirtieth (30th) day following the Third Amendment Effective Date.
     4. Conditions Precedent. The effectiveness of this Amendment is subject to
the satisfaction of the following conditions precedent:

  (a)   delivery to the Agent of this Amendment executed by each Credit Party
that is a party hereto, the Agent and the Lenders in form and substance
reasonably satisfactory to the Agent;     (b)   receipt and satisfactory review
by Agent of all financial information with respect to Econometrix that Agent
shall reasonably request;     (c)   the truth and accuracy of the
representations and warranties contained in Section 5 hereof; and     (d)   no
Default or Event of Default under the Credit Agreement, as amended hereby, shall
have occurred and be continuing.

     5. Representations and Warranties. Each Credit Party that is a party hereto
hereby represents and warrants to the Agent and each Lender as follows:

  (a)   the representations and warranties of the Borrowers and the other Credit
Parties contained in the Financing Documents are true and correct in all
material respects as of the date hereof, except to the extent that any such
representation or warranty (i) relates to a specific date, in which case such
representation and warranty shall be true and correct in all material respects
as of such earlier date or (ii) is qualified by materiality or has Material
Adverse Effect qualifiers, in which case, such representations and warranties
shall be true and correct in all respects;     (b)   the execution, delivery and
performance by such Credit Party of this Amendment are within its powers, have
been duly authorized by all necessary action pursuant to its Organizational
Documents, require no further action by or in respect of, or filing with, any
governmental body, agency or official (other than (i) routine corporate, tax,
ERISA, intellectual property, environmental filings and other filings from time
to time necessary in connection with the conduct of such Credit Party’s business
in the ordinary course, and (ii) recordings and filings in connection with the
Liens granted to the Agent under the Financing Documents) and do not violate,
conflict with or cause a breach or a default under any provision of applicable
law or regulation or of the Organizational Documents of any Credit Party or of
any agreement, judgment, injunction, order, decree or other instrument binding
upon it, except for such failures to file, violations, conflicts, breaches or
defaults as could not reasonably be expected to have a Material Adverse Effect;

7



--------------------------------------------------------------------------------



 



  (c)   this Amendment constitutes the valid and binding obligation of the
Credit Parties that are parties hereto, enforceable against such Persons in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws relating to the enforcement of
creditor’s rights generally and by general equitable principles; and     (d)  
after giving effect to this Amendment, no Default or Event of Default exists or
will result from the consummation of the Acquisition.

     6. No Waiver. Except as expressly set forth herein, nothing contained
herein shall be deemed to constitute a waiver of compliance with any term or
condition contained in the Credit Agreement or any of the other Financing
Documents or constitute a course of conduct or dealing among the parties. Except
as expressly stated herein, the Agent and Lenders reserve all rights, privileges
and remedies under the Financing Documents. Except as amended or consented to
hereby, the Credit Agreement and other Financing Documents remain unmodified and
in full force and effect. All references in the Financing Documents to the
Credit Agreement shall be deemed to be references to the Credit Agreement as
amended and waived hereby.
     7. Severability. In case any provision of or obligation under this
Amendment shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.
     8. Headings. Headings and captions used in this Amendment (including the
Exhibits, Schedules and Annexes hereto, if any) are included for convenience of
reference only and shall not be given any substantive effect.
     9. GOVERNING LAW; SUBMISSION TO JURISDICTION. THIS AMENDMENT SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF ILLINOIS, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES. EACH
CREDIT PARTY HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT
LOCATED WITHIN THE COUNTY OF COOK, STATE OF ILLINOIS AND IRREVOCABLY AGREES
THAT, SUBJECT TO THE AGENT’S ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF
OR RELATING TO THIS AMENDMENT OR THE OTHER FINANCING DOCUMENTS SHALL BE
LITIGATED IN SUCH COURTS. EACH CREDIT PARTY EXPRESSLY SUBMITS AND CONSENTS TO
THE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS. EACH CREDIT PARTY HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL
PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON SUCH PERSON
BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED C/O THE
FUNDS ADMINISTRATOR AT THE ADDRESS SET FORTH IN THE CREDIT AGREEMENT AND SERVICE
SO MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.
     10. WAIVER OF JURY TRIAL. EACH CREDIT PARTY, THE AGENT AND THE LENDERS
HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL

8



--------------------------------------------------------------------------------



 



BY JURY IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THE
FINANCING DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY AND AGREES THAT ANY
SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
     11. Counterparts; Integration. This Amendment may be executed and delivered
via facsimile with the same force and effect as if an original were executed and
may be signed in any number of counterparts, each of which shall be an original,
with the same effect as if the signatures hereto were upon the same instrument.
This Amendment constitutes the entire agreement and understanding among the
parties hereto with respect to the subject matter hereof and supersedes any and
all prior agreements and understandings, oral or written, relating to the
subject matter hereof.
     12. Reaffirmation. Each of the Credit Parties that is a party hereto, as
debtor, grantor, pledgor, guarantor, assignor, or in other any other similar
capacity in which such Credit Party grants liens or security interests in its
property or otherwise acts as accommodation party or guarantor, as the case may
be, hereby (i) ratifies and reaffirms all of its payment and performance
obligations, contingent or otherwise, under each of the Financing Documents to
which it is a party (after giving effect hereto) and (ii) to the extent such
Credit Party granted liens on or security interests in any of its property
pursuant to any such Financing Document as security for or otherwise guaranteed
the Borrowers’ Obligations under or with respect to the Financing Documents,
ratifies and reaffirms such guarantee and grant of security interests and liens
and confirms and agrees that such security interests and liens hereafter secure
all of the Obligations as amended hereby. Each of the Credit Parties hereby
consents to this Amendment and acknowledges that each of the Financing Documents
remains in full force and effect and is hereby ratified and reaffirmed, subject
to the amendments, consents and waivers set forth herein. The execution of this
Amendment shall not operate as a waiver of any right, power or remedy of the
Agent or Lenders or constitute a waiver of any provision of any of the Financing
Documents (except as expressly set forth herein) or serve to effect a novation
of the Obligations.
[remainder of page intentionally left blank;
signature pages follow]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
set forth above.

                  BORROWERS:
 
                COMSYS SERVICES LLC, a Delaware limited liability company, as
the Funds Administrator and as a Borrower
 
           
 
  By:        
 
  Name:  
 
David L. Kerr         Title:   Senior Vice President – Corporate Development
 
                COMSYS INFORMATION TECHNOLOGY SERVICES, INC., a Delaware
corporation, as a Borrower
 
           
 
  By:        
 
  Name:  
 
David L. Kerr         Title:   Senior Vice President – Corporate Development
 
                PURE SOLUTIONS, INC., a Delaware corporation, as a Borrower
 
           
 
  By:        
 
  Name:  
 
David L. Kerr         Title:   Senior Vice President – Corporate Development

Consent and Fourth Amendment to Credit Agreement
(COMSYS)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
set forth above.

                  OTHER CREDIT PARTIES:
 
                COMSYS IT PARTNERS, INC., a Delaware corporation
 
           
 
  By:        
 
  Name:  
 
David L. Kerr         Title:   Senior Vice President – Corporate Development
 
                PFI LLC, a Delaware limited liability company
 
           
 
  By:        
 
  Name:  
 
David L. Kerr         Title:   Senior Vice President – Corporate Development
 
                COMSYS IT CANADA, INC., a North Carolina corporation
 
           
 
  By:        
 
  Name:  
 
David L. Kerr         Title:   Senior Vice President – Corporate Development

Consent and Fourth Amendment to Credit Agreement
(COMSYS)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
set forth above.

                  AGENT AND LENDER:
 
                MERRILL LYNCH CAPITAL, a division of Merrill Lynch Business
Financial Services Inc., as Agent and a Lender
 
           
 
  By:        
 
     
 
   
 
  Name:   Scott E. Gast    
 
  Title:   Vice President    

Consent and Fourth Amendment to Credit Agreement
(COMSYS)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
set forth above.

                      LENDERS:
 
                    CF BLACKBURN LLC
 
                    By:   GMAC Commercial Finance LLC (Servicer), as Syndication
Agent and as a Lender    
 
               
 
      By:        
 
         
 
   
 
      Name:   Thomas Brent    
 
      Title:   Director    
 
                    ING CAPITAL LLC, as Co-Documentation Agent and as a Lender
 
               
 
  By:                               Name:   Daryn K. Venéy         Title:   Vice
President    
 
                    ALLIED IRISH BANKS PLC, as Co-Documentation Agent and as a
Lender
 
               
 
  By:                          
 
  Name:                          
 
  Title:                          
 
               
 
  By:                          
 
  Name:                          
 
  Title:                          
 
                    NORTH FORK BUSINESS CAPITAL CORPORATION, as a Lender
 
               
 
  By:                          
 
  Name:                          
 
  Title:                          

Consent and Fourth Amendment to Credit Agreement
(COMSYS)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
set forth above.

                      LENDERS (CONT.):
 
                    AIB DEBT MANAGEMENT, LIMITED, as a Lender
 
               
 
  By:                          
 
  Name:                          
 
  Title:                          
 
               
 
  By:                          
 
  Name:                          
 
  Title:                          
 
                    BMO CAPITAL MARKETS FINANCING, INC., as a Lender
 
               
 
  By:                          
 
  Name:                          
 
  Title:                          

Consent and Fourth Amendment to Credit Agreement
(COMSYS)

 